      8:19-cr-00102-JFB-SMB Doc # 1 Filed: 03/19/19 Page 1 of 1 - Page ID # 1



                          IN THE UNITED STATES DISTRJCT COURT                                   FILED
                              FOR THE DISTRJCT OF NEBRASKA                              U.S. 01 srn1 cr COURT
                                                                                      DI ST RICT OF I EBiU,S~{,'\
 UNITED STATES OF AMERJCA,                                                            20l9M1t, 19 PM 4: 43
                        Plaintiff,                                                   l   j   ,-   j   ,.J   -   ,:   •




                                                                         8:19CR \ ~
         vs.
                                                                    INDICTMENT
 KIA LATRJCE BOOKER, and                                         21 U.S.C. § 843(a)(3)
 CHYNEICE RJCHIE,

                        Defendants.

        The Grand Jury Charges:

                                               COUNT!

        From on or about May, 2018, through July, 2018, in the District ofNebraska, the

 defendants, KIA LATRJCE BOOKER and CHYNEICE RJCHIE , knowingly and intentionally                                        ~
                   A v-1 rt,.,,   a, J ,,.(,
 obtained promethazine, a Schedule V controlled substance, by misrepresentation, fraud, forgery,

_deception, or subterfuge, to wit: forging prescriptions.

         In violation of Title 21, United States Code, Section 843(a)(3).

                                                      A TRT TF RTT.T.:




                                                      FOREPEilsON



       The United States of America requests that trial of this case be held at Omaha, Nebraska,
pursuant to the rules of this Court.


                                               ~
                                               . -                 0 -~
                                                                         ~
                                                ~3UNJER                          -
                                               Assistant United States Attorney~
